COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Mehta

Appellate case number:    01-19-00162-CV

Trial court case number: 2017-84654

Trial court:              295th District Court of Harris County

       Relators, Sunil Kumar Mehta and Mehta Investments, Ltd., have filed a petition for writ of
mandamus in this Court. In conjunction with the petition, relators filed an “Emergency Motion to
Stay Proceedings Pending Mandamus Review.” The motion to stay is denied.
     The Court requests that the real party in interest file a response to the petition for writ of
mandamus by no later than April 1, 2019.
       It is so ORDERED.

Judge’s signature: __/s/ Justice Gordon Goodman_________
                                 Acting individually

Date: __March 11, 2019__